--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 


PURCHASE AND SALE AGREEMENT




BETWEEN




GFX ENERGY, INC.


AS SELLER




AND




EAGLE FORD OIL & GAS, CORP.


AS BUYER






Dated Effective July 1, 2011






 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS AND SCHEDULES
 
 
 A Lease Schedule  
A-1
Allocation of Value
 
B
Assignment and Bill of Sale
 
C
Bayou Choctaw Participation Agreement
 
D
Joint Operating Agreement
 
Schedule 4.2
Claims and Litigation


 
 
1

--------------------------------------------------------------------------------

 


PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT is dated the 1st day of July, 2011, by and
between GFX Energy, Inc. with a mailing address of 1811 Bering Drive, Suite 400,
Houston, Texas, 77057 (hereinafter referred to as "Seller") and Eagle Ford Oil &
Gas, Corp., a Nevada corporation with a mailing address of 1110 Nasa Parkway,
Suite 311, Houston, Texas, 77058 (hereinafter referred to as "Buyer"), and is
based on the following premises:
 
WHEREAS, Seller desires to sell, assign, and convey to Buyer and Buyer desires
to purchase and accept an undivided 1.5% interest in and to the leases set forth
on Exhibit “A” attached hereto and made a part hereof, and


WHEREAS, the parties have reached agreement regarding such purchase and sale,


WHEREAS, the Properties (as hereinafter defined) are subject to the Bayou
Choctaw Participation (the “Participation Agreement”) attached hereto and made a
part hereof as Exhibit C and the Joint Operating Agreement (the “JOA”) attached
hereto and made a part hereof as Exhibit D.


NOW, THEREFORE, for valuable consideration and the mutual covenants and
agreements herein contained, Seller and Buyer agree as follows:


ARTICLE I
TRANSFER OF THE PROPERTIES


1.1       Sale and Purchase:  Upon the terms and conditions hereinafter set
forth, Seller agrees to sell, assign, and convey to Buyer and Buyer agrees to
buy and accept from Seller, all of Seller's right, title, and interest in and to
the leases and lands, whether contractually owned and not yet conveyed pursuant
to recorded and unrecorded agreements or actually conveyed, described on
Exhibit A attached and made a part hereof and contracts and agreements to the
extent related thereto, subject to any reservations, exclusions or limitations
described on Exhibit A, said rights and interests being hereinafter referred to
as the "Properties."


1.2       Purchase Price:  The total purchase price (hereinafter referred to as
the "Purchase Price") to be paid to Seller for the Properties by Buyer shall be
One Hundred Thousand Dollars ($100,000.00) plus seventy-five percent (75%) of
all costs paid and incurred by Seller pursuant to the Participation Agreement
and the JOA prior to the Effective Date except the Prospect Origination and
Development Budget set forth in Article X of the Participation Agreement (the
“Additional Costs”).


1.3       Post Closing Purchase Price Adjustments: Within ninety days following
the Closing, Seller will notify Buyer of any Additional Costs not paid by Buyer
at Closing.  Buyer will pay all such Additional Costs within fifteen days of
notice.  Within ninety days following the Closing, Buyer will notify Seller of
any adjustments due pursuant to Section 2.3 hereof.  If such Purchase Price
adjustments are positive, Buyer will accompany its notice to Seller with payment
therefor.  If such Purchase Price adjustments are negative, Seller shall make
payment to Buyer for such Purchase Price adjustments within fifteen days of its
receipt of Buyer’s notice.


 
 
2

--------------------------------------------------------------------------------

 
 
 
1.4       Closing:  On the Closing Date, which shall be on or before 5pm
Houston, Texas Time, August 5, 2011 or such date and time as agreed to (the
"Closing Date"), Buyer shall tender the Purchase Price by certified funds,
cashier's check or by wire transfer to an account number to be designated by
Seller at or prior to Closing.  The Closing will be held at the offices of Buyer
or at any other mutually acceptable location.


1.5       Effective Time:  The effective time of this purchase and sale of the
Properties will be at 12:01 a.m., July 1, 2011 Houston, Texas time (the
"Effective Time").


1.6       Form of Assignment:  The assignment from Seller to Buyer or it’s
nominee shall be in substantially the form and content shown in the Assignment
of Oil and Gas Interests attached as Exhibit "B" and made a part hereof (the
"Assignment") to be modified only to the extent necessary to comply with these
terms and conditions.  If any Properties are erroneously described in the
Assignment, the description will be corrected upon proof of the properties'
description.


ARTICLE II
TITLE AND INSPECTION


2.1       Inspection of Files:  Seller, upon reasonable notice from Buyer, shall
make available during Seller's regular business hours at Seller's offices, for
examination and reproduction by Buyer's authorized representatives, at Buyer's
expense, documents in Seller's possession relating or in any way pertaining to
the Properties, except any docu­ments that are covered by non-disclosure
obligations to third parties, interpretive data, and/or documents reflecting
Seller's valuation of the Properties.  Buyer shall have the right to copy, at
Buyer's sole expense, any of such information.  All such information shall be
maintained confidential by Buyer until Closing.


2.2       Title Defects:  Title defects shall refer to those defects or
irregularities that (a) would cause Buyer to receive less than the net revenue
interest (NRI) set forth on Exhibit A-1; or (b) create a lien or encumbrance on
any portion of the Properties.


Title defects shall not mean defects or irregularities in the title to the
Properties that do not interfere with the operation, value or use of the
Properties (or portion thereof) affected thereby and that would not be
considered material in accordance with industry standards, including but not
limited to the following "Permitted Encumbrances":


 lessors' royalties, overriding royalties, net profits interests, production
payments, reversionary interests and similar burdens if the net cumulative
effect of such burdens does not operate to reduce the NRI for the formation upon
which an allocated value has been established as set forth in Exhibit A-1;


 any preferential rights to purchase and required third party consents to
assignments of contracts or property and similar agreements;


 liens for taxes or assessments not yet due and delinquent or, if delinquent,
that are being contested in good faith in the normal course of business;


 rights of reassignment upon the surrender or expiration of any lease;
 
 
3

--------------------------------------------------------------------------------

 
 
easements, rights-of-way, servitudes, permits, surface leases and other rights
with respect to surface operations, on, over or in respect of any of the
properties or any restriction on access thereto that do not materially interfere
with the operation of the affected asset as has been conducted in the past;


such title defects which have been cured or Buyer has waived;


materialmen's, mechanics', repairmen's, employees', contractors', operators' or
other similar liens or charges arising in the ordinary course of business
incidental to construction, maintenance or operation of the Properties (i) if
such liens and charges have not been filed pursuant to law and the time for
filing such liens and charges has expired, (ii) if filed, such liens and charges
have not yet become due and payable or payment is being withheld as provided by
law, or (iii) if their validity is being contested in good faith by appropriate
action;


rights reserved to or vested in any federal, state, local, tribal or foreign
governmental body, authority or agency to control or regulate any of the
Properties in any manner; and all applicable laws, rules, regulations and orders
of general applicability in the area of the Properties;


liens arising under operating agreements, unitization and pooling agreements and
production sales contracts securing amounts not yet delinquent or, if
delinquent, being contested in good faith in the ordinary course of business;


all calls on or preferential rights to purchase production at a price (adjusted
for quality, transportation and location) no less than average area spot prices
with respect to gas;


the litigation and claims listed on Schedule 4.2;


all documents and matters of record as of the Effective Time, unless the
document or matter has properly been identified as a title defect in a title
defect notice pursuant to Section 2.4; and
 
As to any undeveloped properties, routine title curative matters expected to be
encountered in a non-producing property in the area and that are customarily
cured in the normal course of development of non-producing properties without
material expense and not reasonably anticipated to cause a material impairment
of Buyer’s ability to develop the interest in question.


2.3       Title Defects Notice and Adjustments:  Within the time set forth in
Section 1.3, Buyer shall provide Seller with a notice of title defects stating
its objections, if any, to the title.  Seller may undertake to satisfy some,
all, or none of Buyer's title objec­tions, at Seller's sole cost and
expense.  All title defects not made known to Seller by Buyer within the time
provided shall be deemed to be waived by Buyer.  Buyer shall remain obligated to
purchase any and all interests not affected by title defects.  If any portion of
the Properties is the subject of a title defect notice from Buyer, and such
Property has not been given an allocated value on Exhibit A-1 or has been given
a value of zero, there shall be no adjustment to the Purchase Price.
 
 
4

--------------------------------------------------------------------------------

 
 
2.4       Additions to Seller's Interest:  If during the period set forth in
Section 1.3, it is discovered by Buyer or Seller that Seller's actual net
revenue interest is greater than that described on Exhibit A-1 or less than the
net revenue interest on Exhibit A-1, then the value of any property subject to
such interest addition or title defect shall be adjusted on a pro rata
basis.  The sum of any interest additions shall be netted against the sum of all
title defects.


2.5       Adjustments to Purchase Price:  All adjustments to the Purchase Price
pursuant to this Article II shall be made by final negotiation between Seller
and Buyer.


2.6       Files and Records:  Within two (2) weeks after Closing or as soon
thereafter as practicable, and at Buyer's expense, Seller shall furnish to Buyer
all records relating to the Properties and maintained by Seller, except those
merely incidental thereto, interpretive data, any valuation of the Properties,
and any information covered by non-disclosure obligations.  Seller may retain
copies of such records and may review and copy records during business hours
upon reasonable notice to Buyer.






ARTICLE III
LETTERS IN LIEU




3.1       Letters-in-Lieu:  At Closing, Seller shall have executed documents
necessary to effect change of ownership such as letters-in-lieu of division
orders or transfer orders to each purchaser of production for the Properties,
instructing each to make payments for all purchases accruing after the end of
the month in which Closing occurs directly to Buyer.


ARTICLE IV
ASSUMPTION OF OBLIGATIONS


4.1       Indemnities


(a)   Indemnification of Seller:  Buyer shall release Seller from and shall
fully protect, indemnify, and defend Seller, its officers, directors, agents
and/or employees and hold them harmless from any and all claims, losses,
damages, demands, suits, causes of action, and liabilities (including attorneys'
fees, costs of litigation and/or investigation and costs associated therewith)
(collectively referred to hereafter as "Claims") relating to injury or death of
any person or persons, and/or damage to or loss of any Properties or resources,
except as specifically provided otherwise in Section 4.1(b), below, arising out
of, or connected, directly or indirectly with the ownership or operation of the
Properties, or any part thereof, pertaining to the period subsequent to the
Closing Date; and/or Claims arising out of or connected with the presence of
Buyer and/or its representatives on the Properties or at the offices of Seller
or Seller's agents at any time in connection with this purchase and sale
transaction.  The indemnity obligation provided herein shall apply regardless of
cause or of any negligent acts or omissions of Seller, its officers, directors,
agents and/or employees.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)   Buyer's Assumption of Obligations:  Except as stated in Section 4.2,
below, Buyer assumes and shall timely perform and discharge all duties and
obligations of the owner of the Properties attributable to its acquired interest
as set forth in the Participation Agreement and JOA except those duties and
obligations set forth in Article X of the Participation Agreement before and
after the Effective Time, including, but not limited to: restoration of the
surface, environmental and pollution cleanup, plugging and abandonment of any
and all existing and future wells; and Seller shall incur no liability for
Buyer's failure to properly perform and discharge such duties and
obligations.  Buyer shall fully protect, indemnify, defend and hold Seller, its
officers, directors, agents and/or employees harmless against any and all Claims
for pollution and/or environmental damage of any kind, any fines or penalties
assessed on account of such damage, caused by, arising out of, or in any way
incidental to ownership or operations conducted on the Properties, if such
Claims are asserted subsequent to the Effective Time, regardless of when the act
or omission giving rise thereto occurred and regardless of whether or not
arising from, incidental to or the result of Seller’s negligence or fault, or
whether or not any liability is imposed upon Seller as a result of any statute,
rule or regulation or theory of strict liability of Seller, its officers,
directors, agents or employees, including without limitation liability under the
Comprehensive Environmental Recovery, Compensation and Liability Act, 42 U.S.C.
§9601, et seq.


(c)   Buyer's Due Diligence:  SELLER DOES NOT WARRANT OR REPRESENT THE ACCURACY
OR COMPLETENESS OF FILES, CONTRACTS OR ANY OTHER INFORMATION RELATING TO THE
PROPERTIES, QUANTITY OR QUALITY OF RESERVES, IF ANY, OR ABILITY TO PRODUCE
HYDROCARBONS FROM THE PROPERTIES, WHICH WERE FURNISHED TO BUYER IN CONNECTION
WITH THIS ASSIGNMENT, AND BUYER RELIES THEREON AT BUYER'S SOLE RISK AND
EXPENSE.  Seller makes this conveyance based upon the representation that Buyer
has conducted due diligence and has made an independent evaluation of the
condition of the Properties, production potential, and otherwise.  Buyer is
charged with all knowledge obtainable from materials made available by Seller
relating to the Properties prior to Closing and from county records and federal,
state and regulatory agency records.




4.2       Non-Assumption of Liabilities:  Unless Buyer specifically elects to do
so, Buyer shall not assume or become obligated for the following:


(a)      Costs associated with Article X of the Participation Agreement
(Prospect Origination and Development Budget);


(b)       Any unrecorded obligation, commitment, debt, lien, or liability, not
disclosed by Seller as required by Sections 2.1 and 2.2, above, on or before the
Closing Date; or


(c)       Any pending or threatened litigation, as set forth on Schedule 4.2.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


5.1       Representations and Warranties of Seller:  Seller hereby covenants,
represents and warrants to Buyer as follows:


(a)       Seller has full power, authority, and legal right to convey the
Properties.
 
(b)       The Properties are free and clear of all debts, duly perfected liens,
liabilities, mortgages, adverse claims and interests burdens, and encumbrances
of record, except those which Seller has disclosed to Buyer either in accordance
with Section 2.1 or otherwise, and those which Seller shall cause to be released
and discharged before the Closing Date;
 
 
6

--------------------------------------------------------------------------------

 
 
(c)       Seller has filed all federal, state, and other reports or returns, if
any, required to be filed by Seller in connection with the Properties and has
either discharged or caused to be discharged as the same have become due, all
taxes, costs, expenses, charges, and debts of every kind and character
including, without limitation, severance taxes, attributable or relating to the
Properties or to the operation thereof or revenues or income therefrom;


(d)       No legal action, suit, or proceeding, judicial or administrative, or
governmental investigation is pending or threatened which involves or may
involve the Properties or the production of oil and/or gas therefrom, the
operations being conducted thereon or the purchase, sale, transportation, or
processing of production of products therefrom, which would have a material
adverse effect on the Properties, except those which have been disclosed to
Buyer either in accordance with Section 2.1 or otherwise.
 
5.2       Representations and Warranties of Buyer.  Buyer hereby covenants,
represents and warrants to Seller as follows:


(a)       Buyer has full power and authority to make and perform this Agreement
according to the terms hereof and is a corporation duly organized under the laws
of the state of Nevada and validly existing and in good standing under the laws
of the State of Texas;


(b)       Buyer's execution, delivery, and performance of this Agreement has
been duly authorized by all necessary corporate action;
 
(c)       Buyer has prior to Closing conducted due diligence and investigated
the condition and value of the Properties;


(d)       Buyer has, or will have prior to Closing, sufficient cash, available
lines of credit or other sources of immediately available funds to enable it to
pay the Purchase Price.


(e)       Buyer is experienced and knowledgeable in the oil and gas business and
is aware of its risks.  Buyer has been afforded the opportunity to examine the
relevant records.  Buyer acknowledges and agrees that Seller, its
representatives, agents and employees have made no representations or
warranties, express or implied, written or oral, as to the accuracy or
completeness of the records of any other information furnished by or on behalf
of Seller, except as expressly set forth in this Agreement.  In entering into
this Agreement, Buyer acknowledges and affirms that it has relied and will rely
solely upon its independent analysis, evaluation, investigation and judgment
with respect to the business, economic, legal, tax or other consequences of the
transactions contemplated by this Agreement.


(f)       There is no action, suit, proceeding, claim or investigation by any
person, entity, administrative agency or government body pending or threatened
against Buyer that impedes or is likely to impede its ability to consummate the
transactions contemplated by this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
5.3       Representations and Warranties at Closing:  The representations and
warranties of Buyer and Seller contained in this Agreement shall be true and
accurate on the Closing Date as though such representations and warranties were
made at and as of that time.


ARTICLE VI
ADDITIONAL AGREEMENTS AND COVENANTS


(this section intentionally left blank)


ARTICLE VII
CLOSING


7.1       Conditions Precedent to Seller's Obligation to Close:  Seller shall be
obligated to consummate the sale of the Properties as contemplated hereby on the
Closing Date, provided the following conditions precedent exist or have been
waived by Seller:


(a)       All representations and warranties of Buyer contained in this
Agreement or in connection with any of the transactions contemplated hereby
shall be true and correct in all material respects at and as of Closing as
though such representations and warran­ties were made at and as of such time;


(b)       Buyer shall have complied in all material respects with all agreements
and conditions of this Agreement to be performed or complied with by Buyer on or
prior to the Closing Date;


(c)       All Preferential Rights to the Properties shall have been waived prior
to the time of Closing.  If Preferential Rights applicable to part of the
Properties are exercised, Buyer shall remain obligated to purchase the
Properties for which Preferential Rights have been waived.


7.2       Conditions Precedent to Buyer's Obligation to Close:   Buyer shall be
obligated to consummate the sale of the Properties as contemplated by this
Agreement on the Closing Date, provided that the following conditions precedent
have been satisfied or have been waived by Buyer:


(a)       All representations and warranties of Seller contained in this
Agreement or in connection with any of the transactions contemplated hereby
shall be true and correct in all material respects at and as of Closing as
though such representations and warran­ties were made at and as of such time;


(b)       Seller shall have complied in all material respects with all
agreements and conditions required by this Agreement to be performed or complied
with by Seller on or prior to the Closing Date, necessary for the conveyance of
the Properties.


7.3       Conditions Precedent to Obligations of Each Party:


(a)       The obligations of each party under this Agreement are contingent upon
the satisfaction prior to Closing Date of the condition precedent that at
Closing, no suit, action, order or other proceedings shall be pending or
threatened before any court or governmental commission, board or agency in which
it is sought by a person or entity other than the parties hereto or any of their
affiliates, officers or directors, to restrain, enjoin or otherwise prohibit the
consummation of the transactions contemplated by this Agreement, or to obtain
substantial damages in connection with this Agreement or the transactions
contemplated thereby, nor shall there be any investigation by any governmental
agency pending or threatened which might result in any such suit, action, order
or other proceedings seeking to restrain or prohibit consummation of the
Agreement or the transaction contemplated thereby;
 
 
8

--------------------------------------------------------------------------------

 
 
(b)       All consents and approvals, if any, of third parties or any regulatory
body or authority, whether required contractually or by appli­cable federal,
state, or local law, or otherwise necessary for the execu­tion, delivery, and
performance of this Agreement by Seller (except for approvals of governmental
agencies customarily obtained subsequent to transfer of title) and which have
not been waived by Buyer shall have been obtained and delivered to Buyer by the
Closing Date and shall not have been withdrawn or revoked;


(c)       Consummation of this purchase and sale transaction shall not have been
prevented from occurring by (and the required waiting period, if any, shall have
expired under) the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and rules and regulations of the Federal Trade Commission and
Department of Justice.


7.4       No Waiver:  Consummation of Closing on the Properties shall not be
deemed to be a waiver by either party of any of its rights or remedies hereunder
for breach of warranty, covenant, or agreement herein by the other
party.  However, the sole remedy of Buyer for a material breach by Seller of any
warranty or the non-satisfaction of a condition precedent to Buyer's obligation
to Close, which said breach or non-satisfaction has a material adverse effect on
the Properties to Buyer, and which Seller has not elected to remedy to the
satisfaction of Buyer, shall be as follows:


(a)       Prior to Closing:  Buyer may terminate this Agreement;
 
(b)       Subsequent to Closing:  Buyer does not waive the right to assert any
claims against Seller for any breach of representations and warranties or
non-satisfaction of conditions precedent;
 
(c)       In no event shall fluctuations in the price of crude oil, gas, or
other hydrocarbons or changes in the productive capacity of the wells located on
the leases be a basis for a termination of this Agreement or a re-conveyance of
the Properties to Seller.


7.5       Obligations of Seller at Closing:  Seller shall deliver the following
to Buyer at the Closing, unless waived by Buyer:


(a)       A conveyance of an undivided 1.5% interest in the right, title and
interests in the Property substantially in the form and content of the
Assignment.  Such instrument shall be acknowledged and executed in multiple
originals, and the same shall be subject to any and all existing farmout
agreements, unit agreements, gas purchase or sale contracts, as well as all
other agreements affecting the Properties;


(b)       Evidence that all consents, approvals, and authorizations prerequisite
to the sale and conveyance of the Properties, as well as evidence of waiver of
any preferential purchase rights applicable to the Properties, have been
obtained;


(c)       Letters-in-lieu of division orders or transfer orders required under
Article 3.1.
 
 
9

--------------------------------------------------------------------------------

 

 
7.6       Obligations of Buyer at Closing:  Buyer shall deliver the following to
Seller at the Closing, unless waived by Seller:


(a)       The Assignment and Bill of Sale, executed and properly notarized,
referred to in Section 7.5(a) hereof;


(b)       By wire transfer the total Purchase Price.




ARTICLE VIII
MISCELLANEOUS


8.1       Notices:  All notices and other communications required, permitted, or
desired to be given hereunder must be in writing and sent by registered or
certified U.S. mail (return receipt requested), properly addressed as shown
herein below, and with all postage or charges fully prepaid or by hand delivery
or by facsimile transmission.  Date of service by mail or hand delivery is the
date on which such notice or other communication is received by the addressee,
by facsimile is the date sent, or if such date is on a weekend or federal or
state holiday, then on the next date which is not Saturday, Sunday or such
holiday.  Each party may change its address by notifying the other party in
writing.
 

  If to Seller
If to Buyer
 
by mail:
by mail:
       
GFX Energy, Inc.
Eagle Ford Oil & Gas Corp
 
1811 Bering Drive, Suite 400
1110 Nasa Parkway, Suite 311
 
Houston, TX 77057
Houston, TX 77058
 
Attn:
Attn:  
T – (713) 960-9086
T – (281) 383-9648
 
F – (713) 960-9531
 
       
If to Seller by
If to Buyer by  
hand delivery:
hand delivery:
       
(same as above)
(same as above)

 
8.2       Conveyance Costs:  Buyer shall be solely responsible for all filing
and recording of documents related to the transfer of the Properties from Seller
to Buyer and for all fees connected therewith.


8.3       Broker's Fees:  Each party agrees to indemnify and hold the other
harmless from and against any claims or causes of action with respect to any
commissions, finders' fees, or other remuneration, if any, due to any broker,
agent, or finder claiming by, through, or under such party.


8.4       Further Assurances:  From and after the Closing, at the request of
Seller but without further consideration, Buyer will execute and deliver or use
reasonable efforts to cause to be executed and delivered such other instruments
of conveyance and transfer and take such other action as Seller reasonably may
be required to more effectively vest in or put Seller in possession of, any
Properties, document, or information of any kind which was not intended by the
parties to be conveyed to Buyer.  From and after the Closing, at the request of
Buyer but without further consideration, Seller shall execute and deliver or use
reasonable efforts to cause to be executed and delivered such other instruments
of conveyance and transfer and take such other actions as Buyer reasonably may
require more effectively to vest in Buyer, or to put Buyer in possession of, any
of the Properties.  If any of the Properties are incorrectly described, the
description shall be corrected upon proof of the proper description. Buyer
agrees that upon receipt of recordable assignments, it will enter into a
replacement JOA with the Operator having terms and conditions consistent with
industry standards.
 
 
10

--------------------------------------------------------------------------------

 

 
8.5       Survival of Representations and Warranties:  All representations,
warranties, covenants, and agreements contained in this Agreement shall
terminate at Closing except the provisions of Articles III, IV and 8.17, which
are not limited but which are and shall be covenants running with the land and
every assignment or transfer thereof and shall be incorporated by reference in
the Assignment.  The parties hereto have made no representations or warranties
except those expressly set forth in this Agreement.


8.6       Amendments and Severability:  No alterations, modifica­tions,
amendments, or changes in this Agreement shall be effective or binding unless
the same shall be in writing and signed by Seller and Buyer.  The invalidity of
any one or more covenants or provisions of this Agreement shall not affect the
validity of the Agreement as a whole, and in case of any such invalidity, this
Agreement shall be construed as if such invalid provision had not been included
herein.


8.7       Successor and Assigns:  The terms, covenants and conditions hereof
shall be binding upon and shall inure to the benefit of Seller and Buyer and
their respective successors and assigns; and such terms, covenants and
condi­tions shall be covenants running with the land and with each subsequent
transfer or assignment of the Properties.


8.8       Headings:  The titles and headings in this Agreement have been
in­cluded solely for ease of reference and shall not be considered in the
inter­pretation or construction of this Agreement.


8.9       Notices After Closing:  Seller shall notify Buyer of its receipt after
the Closing Date of any instrument, notification, or other document
significantly affecting the Properties.


8.10     Securities Laws:  Buyer shall notify Seller promptly of any federal
and/or state securities law(s) or Federal Trade Commission filing requirements
and/or any other disclosure requirements to which it believes it may be subject.


8.11     Media Releases:  Neither party, unless required to do so by law, shall
release any information to the press or other media regarding this purchase and
sale.  If required by law to release information, a party may do so after having
obtained the other party's approval of the content of the information and timing
of the release.


8.12     Governing Law:  THIS CONTRACT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY CONFLICT OF LAW RULES WHICH MAY
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION; AND THE VENUE OF
ANY ACTION BROUGHT BY EITHER PARTY IN REGARD HERETO OR ARISING OUT OF THE TERMS
OR CONDITIONS HEREOF SHALL BE EXCLUSIVELY IN STATE OR FEDERAL COURT IN HOUSTON,
TEXAS AND BOTH PARTIES HEREBY CONSENT TO THE JURISDICTION OF THE COURTS OF
TEXAS.
 

 
 
11

--------------------------------------------------------------------------------

 
 
8.13      No Partnership Created:  It is not the purpose or intention of this
Agreement to create (and it shall not be construed as creating) a joint venture,
partnership, or any type of association, and the parties hereto are not
author­ized to act as agent or principal for each other with respect to any
matter related hereto.


8.14     Dispute Resolution:  With respect to any dispute that arises prior to
Closing, either party may deliver a notice by facsimile or hand delivery to the
other party describing the dispute and the nature of the disagreement.  If such
notice is delivered, then one or two designated executives of each party shall
meet regularly as necessary but at least once each day following receipt of such
notice and use reasonable efforts to reach an agreement on the disputed issues
or amounts.  With respect to any dispute that arises after Closing, either party
may pursue any remedies available in law or equity.


8.16     Confidentiality:  Buyer and Seller shall hold as strictly confidential
the terms and conditions of this Agreement , and also Buyer and Seller shall not
disclose any information regarding this Agreement except, on a need-to-know
basis, to its employees, directors, shareholders, affiliates, attorneys, agents,
consultants, financial institutions or as required by court order, applicable
law or regulations, or for purposes of the preparation of Buyer's and Seller’s
tax returns, without the prior written consent of the other party, which consent
shall not be unreasonably withheld.


8.17     Ad Valorem, Production or Severance Taxes:  It is understood that ad
valorem taxes are paid in arrears on production. It is agreed at such a time as
the 2011 taxes are fully paid Seller will be responsible for the taxes
attributable to the production for which Seller was paid and Buyer will be
responsible for the taxes attributable to the production for which Buyer was
paid.  The Parties agree that a one-time accounting for these expenses will be
made and reimbursement by the owing Party will be tendered immediately to the
other Party.




IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written, but effective as of the Effective Time.
 
SELLER:
 
BUYER:
                 
GFX Energy, Inc
 
Eagle Ford Oil & Gas Corp
                         

 

 
12